                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ALPHONSUS LAI,                                 )
         Plaintiff,                            )
                                               )
       v.                                      )       CAUSE NO.: 2:18-CV-456-JEM
                                               )
BECKY NGOC TA,                                 )
         Defendant.                            )

                                     OPINION AND ORDER

       This matter is before the Court on Defendant Ta’s Motion to Dismiss Pursuant to Federal

Rule [of] Civil Procedure 12(b)(6) [DE 9], filed on January 23, 2019. Defendant Becky Ngoc Ta

seeks dismissal of employment discrimination claims brought in the Complaint. Plaintiff Alphonsus

Lai filed a response on February 4, 2019. Ta did not file a reply.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c).

I.     Background

       Plaintiff Lai alleges that he was hired by Defendant Ta to work as a “subcontractor” five

days a week at a tanning and nail salon. Lai alleges that, in his second week on the job, Ta

vehemently insulted and harassed Lai for failing to serve alcohol to a customer even though Lai did

not have a license to serve alcohol. Ta allegedly continued to harass Lai about declining to serve

alcohol, and other issues with Lai’s work performance, over the following weeks.

       According to Lai, on May 19, 2018, Indiana excise police ordered Ta to stop serving alcohol

without a license. After this, Ta “said she regrets [hiring the] old guy. [The] [o]ld guy never did [a]



                                                   1
good job like [the] young workers and she repeated many time[s] [that] I am worse than beginners

in front of my coworkers.” Lai states that Ta “defamed my character and my work experience,” and

that Ta did not insult or harass other employees in the same manner. Lai alleges that because of these

disagreements, his job duties were restricted, and he was eventually permitted to work only on

weekends, and left with “no choice [but to quit] my job.” On the first page of the Complaint, Lai

states that his action is brought pursuant to the Age Discrimination in Employment Act (ADEA).

II.     Standard of Review

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

sufficiency of the complaint and not the merits of the suit. See Gibson v. City of Chicago, 910 F.2d

1510, 1520 (7th Cir. 1990). In ruling on such a motion, the Court accepts as true all of the well-

pleaded facts alleged by the plaintiff and all reasonable inferences that can be drawn therefrom. See

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); see also Tamayo v. Blagojevich, 526 F.3d

1074, 1082 (7th Cir. 2008).

        To survive a 12(b)(6) motion to dismiss for failure to state a claim, the complaint must first

comply with Rule 8(a) by providing “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such that the defendant is given “fair notice of

what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

Second, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570); see

also Tamayo, 526 F.3d at 1082. The Supreme Court explained that the “plaintiff’s obligation to

provide the grounds of his entitlement to relief requires more than labels and conclusions, and a


                                                   2
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(quotation marks and brackets omitted); see also Iqbal, 556 U.S. at 678-79; Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009). The Seventh Circuit Court of Appeals has explained that “[t]he complaint

‘must actually suggest that the plaintiff has a right to relief, by providing allegations that raise a right

to relief above the speculative level.’” Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d

930, 935 (7th Cir. 2012) (quoting Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin.

Serv., Inc., 536 F.3d 663, 668 (7th Cir. 2008)). In order “[t]o meet this plausibility standard, the

complaint must supply enough fact to raise a reasonable expectation that discovery will reveal

evidence supporting the plaintiff’s allegations.” Indep. Trust Corp., 665 F.3d at 934-935 (quoting

Twombly, 550 U.S. at 556) (quotation marks omitted).

        Lai’s allegations were drafted pro se, without the assistance of an attorney, and therefore are

“to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted).

III.    Analysis

        In the instant Motion, Ta moves to dismiss the Complaint because the ADEA does not permit

liability against individual employees and because Lai has not sufficiently alleged an ADEA claim.

        In his Complaint, Lai refers to Ta as the owner of H20 Tanning and Nails, Lai’s employer.

Lai also refers to Ta as his boss. For the purpose of ruling on a motion to dismiss, the Court accepts

as true the allegations that Ta is the owner and was Lai’s boss, that is, a supervisor. Thus, the

question before the Court is whether an owner or a supervisor can be liable for employment

discrimination under the ADEA.


                                                     3
         The ADEA forbids discrimination by “employers,” and the ADEA’s definition of employer

mirrors the definitions of employer in both the Americans with Disabilities Act (ADA) and Title VII

of the Civil Rights Act of 1964. E.E.O.C. v. AIC Sec. Investigations, Ltd., 55 F.3d 1276, 1279-80

(7th Cir. 1995). “Courts routinely apply arguments regarding individual liability to all three statutes

interchangeably.” Id. at 1280. Neither a supervisor nor an owner is an “employer” for the purpose

of liability under the ADEA. See Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995) (holding that

a supervisor is not an “employer”); Aic Sec. Investigations, Ltd., 55 F.3d at 1279-82 (rejecting

individual liability under the ADEA and holding that an owner and sole shareholder is not an

employer); see also Behning v. Roembke Mfg. & Design, Inc., No. 1:08-CV-71, 2009 WL 1952351,

at *3-5 (N.D. Ind. July 6, 2009) (quoting Aic Sec. Investigations, Ltd.). Because neither an owner

nor a supervisor is an employer for the purpose of liability under the ADEA,1 the motion to dismiss

is granted on this basis.

         Lai’s Complaint also states that Ta “defamed my character and my work experience.” The

Complaint does not allege a legal claim for defamation. To the extent Lai intends to state a claim

for defamation under Indiana law, he would have to identify a false communication with

“defamatory imputation,” made with malice, “publication” of the communication to a third person,

and damages. Trail v. Boys & Girls Clubs of Nw. Indiana, 845 N.E.2d 130, 136 (Ind. 2006);

Schrader v. Eli Lilly & Co., 639 N.E.2d 258, 261 (Ind. 1994) (citations omitted).

IV.      Conclusion

         For the foregoing reasons, the Court hereby GRANTS the Motion to Dismiss [DE 9], and



1
  If a showing of fraud or promotion of injustice is made, a supervisor might be individually liable if that supervisor
is an alter ego of an employer corporation. Worth v. Tyler, 276 F.3d 249, 262 (7th Cir. 2001). The allegations in the
Complaint do not sufficiently allege fraud or promotion of injustice, so this exception is not material here.

                                                           4
ORDERS that the Complaint be dismissed without prejudice. Generally, a plaintiff is given an

opportunity to amend the complaint at least once, even after it has been dismissed. Luevano v.

Wal-Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013) (citing Alioto v. Town of Lisbon, 651

F.3d 715, 721 (7th Cir. 2011) (“[A] plaintiff ordinarily retains the ability to amend his complaint

once as a matter of right, even after a court grants a motion to dismiss.”)); see also Donald v. Cook

Cty. Sheriff's Dep’t, 95 F.3d 548, 555 (7th Cir. 1996) (courts should provide pro se litigants “ample

opportunity for amending the complaint” so that claims are adjudicated on the merits). If Lai wishes

to change or add to his Complaint, he must file a new, Amended Complaint by June 24, 2019.

       SO ORDERED this 24th day of May, 2019.

                                                 s/ John E. Martin
                                                 MAGISTRATE JUDGE JOHN E. MARTIN
                                                 UNITED STATES DISTRICT COURT

cc:    All counsel of record, Plaintiff pro se




                                                   5
